Citation Nr: 0839648	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with sciatica. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel 


INTRODUCTION

The veteran served on active duty from May 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2007 for further development.  

The veteran presented testimony at a Board hearing in 
September 2007.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDING OF FACT

The veteran's lumbar disc disease with sciatica is causally 
related to his active duty service or is proximately due to 
the service-connected thoracolumbar strain. 


CONCLUSION OF LAW

Lumbar disc disease with sciatica was incurred during active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that service connection was 
established for thoracolumbar strain by rating decision in 
January 1987 based on service medical records of low back 
complaints attributed to heavy lifting during service.  

The issue was previously remanded so that the veteran could 
be afforded a new VA examination and nexus opinion (since the 
August 2006 examination and opinion were considered to be 
inadequate).  The Board noted that separate opinions were 
necessary in order to address both the question of whether 
the veteran's lumbar disc disease with sciatica was directly 
related to service; and the question of whether the veteran's 
lumbar disc disease with sciatica is secondarily related to 
his service connected thoracolumbar strain.  The Board noted 
that x-rays from 1987 showed mild retrolisthesis at L5 or S1 
and an abnormal L5 disc just 10 months after discharge from 
service.  It remanded the claim so that the examiner could 
discuss the March 1987 x-ray and any other pertinent medical 
evidence; and render two competent medical opinions 
(regarding direct service connection and secondary service 
connection).  

Pursuant to the Board's remand, the veteran underwent another 
examination in February 2008.  The examination was conducted 
by the August 2006 examiner.  The examiner noted the fact 
that 1987 x-rays showed the beginning of some disc disease; 
but he failed to discuss its significance (or explain its 
lack of significance).  The veteran's representative has 
argued that the 2008 examination is also inadequate for 
failure to expressly respond to the questions posed in the 
Board's remand.  The Board acknowledges that the 2008 
examination report is not clear in its reported medical 
opinion.  However, the Board believes that viewing the report 
of the August 2006 examination together with the report of 
the February 2008 examination raises a reasonable doubt which 
may be resolved in the veteran's favor without the need for 
another remand and the delay associated with such an action.  

The service medical records clearly document complaints of 
low back pain.  As already noted, service connection has 
already been established for what is currently described for 
rating purposes as thoracolumbar strain.  The most 
significant medical finding, in the Board's view, is the 
August 2008 examiner's opinion that a 1987 x-ray showed the 
beginning of some disc disease.  Although an x-ray at the 
time of separation examination in 1986 was not interpreted as 
showing disc disease, there was a well-documented continuity 
of low back symptomatology followed by the x-ray a few months 
later which a VA examiner has now interpreted as showing the 
beginning of disc disease.  Moreover, medical records show 
low back complaints essentially from the time of discharge 
from service until the 1987 x-ray.  

In other words, it appears that the VA examiner has now 
determined that the veteran's lumbar disc disease was first 
medically demonstrated in 1987 by x-ray.  In view of the 
inservice documentation of low back complaints and continuing 
low back complaints from the time of discharge from service 
in May 1986, the Board finds that a reasonable doubt now 
exists as to whether the disc disease was either first 
manifested during service (although not medically diagnosed 
during service) or whether the disc disease was caused by the 
lumbar strain which was demonstrated during service (and 
which is now already service-connected).  With the evidence 
in equipoise as to both of these questions, service 
connection for lumbar disc disease is therefore warranted.  
38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The record 
shows that by letter in December 2007, the RO duly explained 
to the veteran how VA determines disability ratings and an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


ORDER

Entitlement to service connection for lumbar disc disease 
with sciatica is warranted.  The appeal is granted to this 
extent. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


